 489325 NLRB No. 75COIN DEVICES CORP.1In support of its position and in response to the notice to showcause, the Respondent contends there is newly discovered and pre-
viously unavailable evidence that the Union continues to represent
and accept payment of dues from nonguards, to wit, a transcript
from a representation hearing in Armored Motor Services of Amer-ica, Case 3ŒRCŒ10609, purporting to show that, the Union accepteddues from nonguard couriers, Ralph Craig Pragliola and Paul
Berkowitz in August 1997, admitted to membership and accepted
dues from nonguard courier Raphael Almonte about August 1997,
and has continued to accept dues from nonguard courier Michael J.
Suhay who began his employment as a nonguard courier and joined
the Union in approximately 1994. The Respondent also contends that
the Respondent can offer documentary and testimonial evidence that
since January 1992, the Union has admitted into membership 14
nonguard couriers and accepted payment of their dues.2The Respondent™s contentions do not warrant denial of the Gen-eral Counsel™s motion for summary judgment. The Respondent™s evi-
dence of events dating back to 1992 and 1994 does not qualify as
‚‚newly discovered™™ because the Respondent has not explained why
that evidence was not adduced at the representation case hearing
held in 1997. See NLRB v. Joseph E. Decker & Sons, 569 F.2d 357,363Œ364 (5th Cir. 1978) (‚‚facts implying reasonable diligence must
be provided™™ by the party alleging evidence is newly discovered).
Furthermore, the Respondent™s evidence that the Union admitted
nonguards to membership in August 1997 is irrelevant to the issue
raised by the General Counsel™s motion of whether the Respondent
committed an unfair labor practice when it refused to bargain with
the Union a month earlier on July 1, 1997. See Children™s Hospitalof Michigan, 317 NLRB 580, 583 (1995), enfd. 105 F.3d 1139 (6thCir. 1997). To the extent that the Respondent has evidence that, sub-
sequent to the unlawful refusal to bargain, the Union may have ad-
mitted nonguards to membership, the appropriate procedure is for the
Respondent to file a petition to revoke the certification. Children™sHospital, 105 F.3d at 1146; NLRB Casehandling Manual, Represen-tation Proceedings, Sec. 11478.3.Coin Devices Corporation and United Federation ofSecurity Officers, Inc. Case 2ŒCAŒ21156March 23, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDLIEBMANPursuant to a charge filed on July 8, 1997, the Gen-eral Counsel of the National Labor Relations Board
issued a complaint on August 7, 1997, alleging that the
Respondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification
in Case 29ŒRCŒ8819. (Official notice is taken of the
‚‚record™™ in the representation proceeding as defined
in the Board™s Rules and Regulations, Secs. 102.68
and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer admitting in part and
denying in part the allegations in the complaint.On January 22, 1998, the General Counsel filed aMotion for Summary Judgment. On January 26, 1998,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits that the ActingRegional Director certified the Union as the exclusive
collective-bargaining representative and that the Re-
spondent refused to bargain with the Union, but attacks
the validity of the certification on the bases that the
Union is not certifiable as an appropriate collective-
bargaining representative for the Respondent™s unit of
guards under Section 9(b)(3) of the Act because it ad-mits nonguards to membership and that the Union does
not represent a majority of employees in the unit.1All representation issues raised by the Respondentwere or could have been litigated in the prior represen-tation proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding.2We therefore find that the Respondent hasnot raised any representation issue that is properly lit-igable in this unfair labor practice proceeding. See
Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941). Accordingly, we grant the Motion for
Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a New Yorkcorporation, with an office and place of business in
Long Island City, New York, where it is engaged in
the business of the armored transportation of money
and valuables for customers in New York. During the
12-month period preceding issuance of the complaint,
a representative period, the Respondent, in the course
and conduct of its business operations, provided serv-
ices valued in excess of $50,000 directly to businesses
located outside the State of New York. We find that
the Respondent is an employer engaged in commerce
within the meaning of Section 2(6) and (7) of the Act
and that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held about May 19, 1997, theUnion was certified on June 25, 1997, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00489Fmt 0610Sfmt 0610D:\NLRB\325.057APPS10PsN: APPS10
 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™All full-time and regular part-time non-profes-sional armed and unarmed security guards, driv-
ers, custodians and back-men employed by the
Employer at its 5-26 45th Avenue, Long Island
City, New York, location excluding all other em-
ployees, vault clerks and supervisors as defined in
the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about July 1, 1997, the Union has requestedthe Respondent to bargain and, since that date, the Re-
spondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after July 1, 1997, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Coin Devices Corporation, Long Island
City, New York, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain with United Federation ofSecurity Officers, Inc., as the exclusive bargaining rep-
resentative of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time non-profes-sional armed and unarmed security guards, driv-
ers, custodians and back-men employed by the
Employer at its 5-26 45th Avenue, Long Island
City, New York, location excluding all other em-
ployees, vault clerks and supervisors as defined in
the Act.(b) Within 14 days after service by the Region, postat its facility in Long Island City, New York, copies
of the attached notice marked ‚‚Appendix.™™3Copies ofthe notice, on forms provided by the Regional Director
for Region 29 after being signed by the Respondent™s
authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since July 1, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00490Fmt 0610Sfmt 0610D:\NLRB\325.057APPS10PsN: APPS10
 491COIN DEVICES CORP.WEWILLNOT
refuse to bargain with United Federa-tion of Security Officers, Inc., as the exclusive rep-resentative of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time non-profes-sional armed and unarmed security guards, driv-
ers, custodians and back-men employed by us at
our 5-26 45th Avenue, Long Island City, New
York, location excluding all other employees,
vault clerks and supervisors as defined in the Act.COINDEVICESCORPORATIONVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00491Fmt 0610Sfmt 0610D:\NLRB\325.057APPS10PsN: APPS10
